Citation Nr: 1701589	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  15-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from December 1950 to September 1954; he died in May 1999.  The appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota in which the appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied. 

The Board notes that the appellant resides in California and that jurisdiction of the Veteran's claims file lies with the Regional Office (RO) in Oakland, California.

In December 2015, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran died in May 1999.  The death certificate listed the immediate cause of his death as cardiac arrest due to a malignant arrhythmia due to an acute coronary occlusion due to coronary artery disease.  The duration between the onset of the first three conditions and death was listed as minutes; the duration between the onset of the coronary artery disease and death was listed as years.  Other significant conditions listed on the death certificate as contributing to the Veteran's death but not related to the previously listed causes were diabetes mellitus, chronic renal failure, atrial fibrillation and congestive heart failure (CHF).  These disorders began many years after service and were not caused by any incident of service, including exposure to diesel exhaust fumes.  

2.  During the Veteran's lifetime, service connection was not established for any disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

The Board notes that the appellant's claim for cause of the Veteran's death was filed with a VA Form 21-534EZ.  The VA form contains standard language that satisfied the duty to notify provisions.  An additional letter was sent to the appellant in December 2015.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  

A Veterans Health Administration (VHA) expert medical opinion was obtained in September 2016.  The VHA opinion is sufficient evidence for deciding the claim.  The opinion is adequate as it is based upon consideration of the Veteran's prior medical history, contains informed statements regarding the scientific issues in the case, and contains reasoned explanations.  Thus, VA's duty to assist has been met.  

II.  Service Connection for Cause of Death

Legal Criteria and Evidence

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardio-vascular renal disease and diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran's Navy personnel records reflect that he served in the Navy as a quartermaster.  At the time of the Veteran's death, he was not service-connected for any disability. 

The Veteran's death certificate listed the immediate cause of his death as cardiac arrest due to a malignant arrhythmia due to an acute coronary occlusion due to coronary artery disease (CAD).  The duration between the onset of the first three conditions and death was listed as minutes; the duration between the onset of the CAD and death was listed as years.  Other significant conditions listed on the death certificate as contributing to the Veteran's death but not related to the previously listed causes were diabetes mellitus, chronic renal failure, atrial fibrillation and congestive heart failure. 

The Veteran's service treatment records do not show any treatment or complaints related to diabetes or to his heart or kidneys.  The separation examination in September 1954 noted normal heart, genitourinary and endocrine system examinations.  Albumin, sugar, and chest x-rays were reported as negative.  

The appellant contends that the Veteran was exposed to asbestos and diesel exhaust fumes due to his shipboard duties while he was on active duty in the Navy.  She and her representative have argued that this in-service exposure caused renal cancer which in turn caused or significantly contributed to the Veteran's death.  

The evidence of record does not include any records reflecting that the Veteran was ever diagnosed with renal cancer or kidney cancer or any other form of cancer.

The appellant and her representative have also contended that exposure to diesel exhaust fumes caused the heart problems that resulted in the Veteran's death.  They have submitted medical treatise evidence and articles addressing a connection between exposure to diesel fumes and heart disease/heart attacks.  

The Veteran's service documents confirm that the Veteran served aboard the U.S.S. Taluga (AO-62) from June 1951 to June 1953 and from March 1954 to August 1954.  

In September 2016, the Board obtained a VHA expert medical opinion from a physician, P.A.A., M.D., who reviewed the claim file, including the evidence submitted by the appellant.  Dr. A. opined that:

It is less likely than not (less than 50 percent probability) that the Veteran's heart disease to include coronary artery disease is attributable to his period of active duty service from 1950 to 1954 to include exposure to diesel exhaust fumes therein.  

Rationale:  First is to note that diesel exhaust fumes or diesel fumes themselves have no correlation with risk for developing coronary artery disease leading to an acute coronary artery occlusion with resultant malignant arrhythmia.  The research article provided by the appellant from Science Daily, points to risks of heart attack or strokes.  The article does not specify the exposure length of time, continued exposure and the time of heart disease events.  This Veteran is noted to have exposure 1950 to 1954.  The Veteran's demise occurred 50 years later.  Any heart event such as coronary artery disease with resultant arrhythmia would have occurred near the time of exposures.  Any risk for having heart disease/heart attacks with diesel fuel exhaust fumes would be in veteran with pre-existing heart or lung disease.  We could not find any evidence to show heart disease 50 years later.

Second note is that the Veteran had a major risk factor of diabetes which the American Diabetic Association considers to be equal to having coronary artery disease.  Medical records were not made available as to his time of diagnosis of diabetes and what control he maintained.  He also had a complication of renal failure, which is a known complication of years of diabetes mellitus.  Coronary artery disease is the number one killer among the American population.  The risk factors include:  type II diabetes, arterial hypertension, hyperlipidemia, family history of heart disease, tobacco use, and obesity.  

We have not record of development of coronary artery disease within years of exposure to the diesel exhaust fumes.  He had significant other risk factors which can lead to the development of coronary artery disease leading to the terminal event.  Research articles note increased risk for heart disease in continued exposure of air pollution and diesel exhaust fumes in the acute setting.

Analysis

The September 2016 VHA physician opined that coronary artery disease/heart disease was less likely than not caused by service, including exposure to diesel exhaust fumes.  The VHA physician reviewed the Veteran's claims file, cited pertinent medical literature as well as the evidence supplied by the appellant, and provided rationales for the opinions.  The physician's opinion was based on a clearly explained rationale:  the lack of medical literature supporting a link between exposure to diesel fuel and later development of coronary artery disease leading to an acute coronary artery occlusion/arrhythmia; that such exposure could instead result in a risk of heart attack or stroke near the time of exposure; and the Veteran's risk factors of diabetes and renal failure as more likely contributors to his coronary artery disease.  

The Board finds that the opinion provided by the VHA physician is highly persuasive in light of the comprehensive explanation based on the record.  The opinion is therefore highly probative as to the nexus question between the Veteran's coronary artery disease/heart disease and active service.

The Board notes that there is no evidence of coronary artery disease, heart disease, or kidney disease during the Veteran's period of service or for years after service.  The probative medical evidence does not suggest that any such disorders were related to service.  

There are no medical opinions other than the September 2016 VHA physician's report in the claims file, and there are no treatment records that would provide contrary evidence.  Thus, there are no medical opinions in the claims file attributing the Veteran's coronary artery disease, heart disease, or kidney disease to his active military service, to include his in-service diesel exhaust exposure.  The medical evidence of record, as a whole, does not substantiate the appellant's lay assertions that the Veteran's active military experience, including his exposure to diesel exhaust, caused his death. 

In reaching this decision, the Board has considered the appellant's statements and belief that the Veteran's coronary artery disease is related to his active military service, to include in-service diesel exhaust exposure.  It is true that the appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, coronary artery disease, heart disease, and kidney disease are complex disease entities that require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.

In summary, the Board finds that the probative evidence of record does not show that a disorder incurred in or aggravated by the Veteran's active military service either caused or contributed substantially or materially to his death.  The benefit-of-the-doubt rule does not apply as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Therefore, service connection for the cause of the Veteran's death is not warranted.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


